     Case 3:21-cv-00762-WQH-NLS Document 29 Filed 08/05/21 PageID.647 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DENISE MARECHAL,                                     Case No.: 3:21-cv-00762-WQH-NLS
      Individually and On Behalf of All
12    Others Similarly Situated,                           ORDER
13                                        Plaintiff,
14    v.
15    ACADIA PHARMACEUTICALS
16    INC.; STEPHEN R. DAVIS; and
      ELENA H. RIDLOFF,
17
                                    Defendants.
18
     HAYES, Judge:
19
           On April 19, 2021, Plaintiff Denise Marechal initiated this action by filing a class
20
     action Complaint against Defendants Acadia Pharmaceuticals Inc., Stephen R. Davis, and
21
     Elena H. Ridloff. (ECF No. 1). On the same day, the Clerk issued the summons and proof
22
     of service form. (ECF No. 2). On June 21, 2021, Ohio Carpenters’ Pension Fund,
23
     International Union of Operating Engineers of Eastern Pennsylvania & Delaware, Brian
24
     Campbell, City of Birmingham Relief and Retirement System, David Miller, Hongshu
25
     Wang, and James Williford filed Lead Plaintiff Motions. (ECF Nos. 7, 9, 11-14). On July
26
     1, 2021, movant International Union of Operating Engineers of Eastern Pennsylvania &
27
     Delaware filed a notice of non-opposition to the Lead Plaintiff Motions. (ECF No. 15).
28

                                                       1
                                                                             3:21-cv-00762-WQH-NLS
     Case 3:21-cv-00762-WQH-NLS Document 29 Filed 08/05/21 PageID.648 Page 2 of 3



 1   On July 2, 2021, movants filed a Joint Motion regarding hearing dates and briefing
 2   schedules for the Lead Plaintiff Motions. (ECF No. 16). On July 6, 2021, movants David
 3   Miller and Hongshu Wang filed a notice of non-opposition to the Lead Plaintiff Motions.
 4   (ECF No. 17). On the same day, the Court granted the Joint Motion regarding hearing
 5   dates and briefing schedules for the Lead Plaintiff Motions. (ECF No. 18). On July 12,
 6   2021, movant James Williford filed a notice of non-opposition to the Lead Plaintiff
 7   Motions; movant Brian Campbell filed a Response to the Lead Plaintiff Motions; movant
 8   City of Birmingham Relief and Retirement System filed a Response to the Lead Plaintiff
 9   Motions; and movant Ohio Carpenters’ Pension Fund filed a notice of non-opposition to
10   the Lead Plaintiff Motions. (ECF Nos. 21, 23-25). On July 19, 2021, movant City of
11   Birmingham Relief and Retirement System filed a Notice. (ECF No. 28). The record
12   reflects no further filings.
13          Federal Rule of Civil Procedure 4(m) states that
14          If a defendant is not served within 90 days after the complaint is filed, the
            court--on motion or on its own after notice to the plaintiff--must dismiss the
15
            action without prejudice against that defendant or order that service be made
16          within a specified time. But if the plaintiff shows good cause for the failure,
            the court must extend the time for service for an appropriate period.
17
18   Fed. R. Civ. P. 4(m).
19          This Order constitutes notice to Plaintiff that the Court will dismiss this action
20   against Defendants without prejudice unless, within ninety (90) days from the date of this
21   Order, Plaintiff files: (1) proof that service of the summons and complaint was timely
22   effectuated; or (2) proof that service of the summons and complaint was not required; or
23   (3) a declaration under penalty of perjury showing good cause for failure to timely effect
24   service accompanied by a motion for leave to serve process outside of the 90-day period.
25          In addition, the Court denies the Lead Plaintiff Motions filed by Ohio Carpenters’
26   Pension Fund, International Union of Operating Engineers of Eastern Pennsylvania &
27   Delaware, Brian Campbell, City of Birmingham Relief and Retirement System, David
28   Miller, Hongshu Wang, and James Williford. (ECF Nos. 7, 9, 11-14). The motions are

                                                   2
                                                                             3:21-cv-00762-WQH-NLS
     Case 3:21-cv-00762-WQH-NLS Document 29 Filed 08/05/21 PageID.649 Page 3 of 3



 1   premature at this stage in the proceedings and are denied without prejudice and with leave
 2   to refile after service is properly effectuated.
 3    Dated: August 5, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
                                                                           3:21-cv-00762-WQH-NLS
